Citation Nr: 0713437	
Decision Date: 05/07/07    Archive Date: 05/17/07

DOCKET NO.  96-04 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for CREST syndrome.

2.  Entitlement to service connection for bilateral hearing 
loss disability.


REPRESENTATION

Appellant represented by:	Michael R. Viterna, attorney


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Cramp, Counsel

INTRODUCTION

The veteran served on active duty from March 1952 to March 
1956. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.

In January 2005, the Board remanded the issue of entitlement 
to service connection for bilateral hearing loss disability 
for additional evidentiary development.  The requested 
development has been completed, and the hearing loss issue 
has been returned to the Board for further appellate action.  
In January 2005, the Board also denied entitlement to service 
connection for CREST syndrome and an eye disorder, and denied 
reopening of a claim of entitlement to service connection for 
residuals of a right ankle sprain.  The veteran appealed that 
decision to the United States Court of Appeals for Veterans 
Claims (the Court).  In an Order dated in June 2006, the 
Court granted a joint motion of the parties, vacated that 
portion of the Board's January 2005 decision denying 
entitlement to service connection for CREST syndrome, and 
remanded that matter to the Board for development consistent 
with the Court's Order.  The Court dismissed the appeal with 
respect to the remaining issues.  

In October 1999, the veteran testified at a VA Central Office 
hearing.  In July 2000, he requested another hearing.  
However, he withdrew his request in writing in January 2001.  
The veteran was notified by letter dated in March 2007 that 
the Veterans Law Judge who presided at his October 1999 
hearing was no longer employed by the Board, that the case 
would be assigned to another Veterans Law Judge, and that he 
had the right to attend another hearing to be conducted by 
the Judge who would decide the case.  He was informed of his 
options for another hearing and requested to respond.  The 
veteran did not respond to that letter.  Accordingly, the 
Board will proceed to a decision in this appeal.


FINDINGS OF FACT

1.  CREST syndrome was not present in service and is not 
etiologically related to service. 

2.  Hearing loss disability was not present within one year 
after the veteran's discharge from service and is not 
etiologically related to service.


CONCLUSIONS OF LAW

1.  CREST syndrome was not incurred in or aggravated by 
active duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. §  3.303 (2006).

2.  Bilateral hearing loss disability was not incurred in or 
aggravated by active duty, and its incurrence or aggravation 
during active duty may not be presumed.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.385 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for CREST syndrome 
and for bilateral hearing loss.  The Board will initially 
discuss certain preliminary matters, and will then address 
the pertinent law and regulations and their application to 
the facts and evidence.

The Veterans Claims Assistance Act of 2000

The liberalizing provisions of the Veterans Claims Assistance 
Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. 
§§ 5103, 5103A (West 2002 & Supp. 2005), and the pertinent 
implementing regulation, codified at 38 C.F.R. § 3.159 
(2006), are applicable to the veteran's claim.  They provide 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the Court has held that the plain 
language of 38 U.S.C.A. § 5103(a) (West 2002), requires that 
notice to a claimant pursuant to the VCAA be provided "at the 
time" that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  However, the Court also stated that 
the failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process."  Id. at 120.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

In the case at hand, the veteran's claims were initially 
adjudicated before the enactment of the VCAA in November 
2000.  The record reflects that the originating agency 
provided the veteran with the notice required under the VCAA, 
by letter mailed in April 2001.  The veteran was also 
provided with notice in March 2006 of the evidence necessary 
to establish disability ratings and effective dates for the 
issues for which service connection is sought.  Following the 
completion of all indicated development of the record, the 
originating agency readjudicated the veteran's claims.  There 
is no indication or reason to believe that the ultimate 
decision of the RO on the merits of either claim would have 
been different had VCAA notice been provided at an earlier 
time.  

Although the originating agency did not specifically request 
the veteran to submit all pertinent evidence in his 
possession, it did inform him of the evidence that would be 
pertinent and request him to submit such evidence or provide 
VA with the information and any authorization necessary for 
VA to obtain the evidence on the his behalf.  Therefore, the 
Board believes that the veteran was on notice of the fact 
that he should submit any pertinent evidence in his 
possession. 

The Board also notes that the veteran has been afforded 
appropriate VA examinations and service medical records, 
Social Security Administration records, and pertinent VA 
medical records have been obtained.  In addition, the Board 
obtained an independent medical opinion in August 2004.  
Neither the veteran nor his attorney has identified any 
outstanding evidence, to include medical records, that could 
be obtained to substantiate either claim.  The Board is also 
unaware of any such outstanding evidence.  There is a 
suggestion in one of the lay statements of record that the 
veteran's service records were destroyed in a fire.  There is 
no such indication from a review of the file.  The service 
medical records appear to be complete.  The National 
Personnel Records Center web site does not indicate that 
records for U.S. Navy personnel were affected by the 1973 
fire.

In sum, the Board is satisfied that the RO properly processed 
the claims following the provision of the required notice and 
that any procedural errors in its development and 
consideration of the claims were insignificant and non 
prejudicial to the veteran.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  Accordingly, the Board will address the 
merits of the claims.  



Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131.  Service 
connection may be granted for any disease initially diagnosed 
after service, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests organic 
disease of the nervous system to a degree of 10 percent 
within one year from the date of termination of such service, 
such disease shall be presumed to have been incurred or 
aggravated in service, even though there is no evidence of 
such disease during the period of service.  38 U.S.C.A. 
§§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

CREST Syndrome

It is the veteran's essential contention for purposes of this 
appeal that CREST syndrome predated his military service and 
was aggravated thereby.  

In this case, the primary evidence in support of the 
veteran's assertion that his CREST syndrome predated service 
and was aggravated thereby comes from a three-sentence 
opinion by William Crosby, M.D., dated in May 1998.  That 
opinion states in full, "I have been treating [the veteran] 
for some time for his problems, including his CREST syndrome.  
It is my opinion that this condition was aggravated by his 
work in the service, where he performed a job involving a 
high degree of psychological stress.  Such stress can 
aggravate such a condition."  

The Board finds that the opinion of Dr. Crosby, although 
certainly competent evidence, is not persuasive.  While Dr. 
Crosby noted his familiarity with the veteran's "problems," 
he did not provide any specific time-frame for his treatment 
of the veteran's CREST syndrome, nor indeed did he 
specifically find that the condition predated service.  Such 
a finding may only be inferred from his reference to 
aggravation.  Moreover, Dr. Crosby did not even describe the 
work performed by the veteran, despite his conclusion that 
such work imposed a "high degree of psychological stress" on 
the veteran.  Such a cursory opinion, written more than 40 
years after the veteran was discharged, and stated in the 
vaguest of terms, is entitled to little probative value.

In contrast to the shortcomings of Dr. Crosby's opinion, the 
record contains a comparatively strong opinion by Walter J. 
Moore, M.D., the Chief of the Rheumatology Section at the 
Medical College of Georgia.  Dr. Moore, in an opinion dated 
in August 2004, conceded that the veteran may have had early 
stages of CREST syndrome in the service, but it was his 
opinion that the disorder "more likely developed some years 
after his service time as he evolved his GI symptoms to 
include esophagitis and with the development of more classic 
changes of Raynaud's phenomenon in the 1960's."  

In support of his conclusion, Dr. Moore noted that the 
diagnosis of CREST requires the presence of at least 2 out of 
5 features.  They are (C) Calcinosis with calcium deposits in 
the skin; (R) Raynaud's phenomenon with at least two color 
changes in the fingers, toes on exposure to cold (white and 
or blue and red on rewarming of the fingers); (E) Esophagus 
with evidence of dysmotility; (S) Sclerodactyly with 
tightness in the fingers; (T) Telangiectasia, which is a 
collection of dilated blood vessels usually found on the 
hands, face, or upper trunk.  

Dr. Moore felt that, although the veteran would currently 
qualify for the diagnosis based upon his esophagitis and 
Raynaud's phenomenon, this diagnosis could not have been made 
before the 1983-85 time frame, based upon comments in the 
medical record by the veteran and several physicians.  

While Dr. Moore acknowledged the veteran's complaint in 
service of stomach symptoms, he stated his concern that such 
complaints do not necessarily represent esophageal 
dysmotility that would be classic for CREST syndrome.  The 
veteran's in-service nausea aggravated by food and inability 
to eat would more suggest possible gastritis or duodenitis 
rather than classic heartburn and acid reflux seen with the 
CREST syndrome.  Dr. Moore cited evidence in the record 
demonstrating the presence of duodenitis (as distinct from 
the symptoms of CREST) at some time in the past.  Dr. Moore 
believed that it was more likely that the veteran had 
dyspepsia or possibly an ulcer in the service.  

The other significant finding noted by Dr. Moore was 
gastroparesis.  This was described as an unusual 
manifestation of CREST where the GI involvement is limited to 
the esophagus.  Gastroparesis was found to be distinctly 
unusual for the CREST syndrome.  Dr. Moore found no evidence 
to support the presence of such symptomatology in the 
veteran's medical record.

The Board does note one seeming internal contradiction in Dr. 
Moore's opinion.  He accurately stated that the service 
medical records showed only complaints of an upset stomach 
and diarrhea and were otherwise negative.  However, he then 
proceeded to list symptoms under the pre-printed heading, 
"What symptomatology reported in the veteran's service 
medical records can be ascribed to the currently diagnosed 
CREST syndrome?"  In this case, the Board interprets this as 
a misstatement of the heading by Dr. Moore, who actually 
listed the veteran's current symptoms, and not those in the 
service records.  This is confirmed by a review of the 
service records; moreover, elsewhere in the opinion, Dr. 
Moore described the dates of onset of specific CREST 
symptomatology as post-service.  In the Board's view, this is 
the only interpretation that is consistent with a complete 
reading of the opinion.

Overall, the opinion of Dr. Moore is well reasoned, well 
explained and well rooted in the evidence of record.  This 
contrasts sharply with Dr. Crosby's brief and conclusory 
statement.  For these reasons, the Board attaches 
significantly more probative weight to Dr. Moore's opinion.  

With respect to aggravation, Dr. Crosby's opinion is equally 
conclusory.  There is no discussion of how the veteran's 
symptoms were worsened during the course of his service, nor 
is there any discussion of the particular symptoms manifested 
by the veteran before and after service, or how those 
symptoms satisfy the diagnostic criteria for CREST syndrome.  

The Board notes that the record also contains two VA 
examination reports, both dated in October 1998.  The VA 
examiner made the statement that the veteran had symptoms of 
CREST syndrome "before his military service began in 1952."  
He further described progression of symptoms during service, 
with progressive esophageal dysmotility and more pronounced 
development of Raynaud's syndrome.  However, the examiner did 
not identify the source or basis for these observations.  The 
examiner stated that he reviewed the claim file, but he did 
not identify any record or group of records which demonstrate 
or support onset of CREST syndrome prior to service.  
Moreover, he did not identify any records contemporaneous 
with service that demonstrate a progression of the disease, 
or indeed, identifiable symptoms of the disease.  Service 
medical records show only complaints of an upset stomach and 
diarrhea on two occasions, and are otherwise silent with 
respect to abnormal digestive findings.  The only complaint 
with respect to the extremities is a sprained right ankle in 
January 1956.  Furthermore, those records do not contain any 
reference to Raynaud's, or to complaints with respect to the 
veteran's skin, hands or feet.  The report of examination for 
discharge in March 1956 shows that all pertinent systems, 
including abdomen and viscera, vascular system, feet, lower 
extremities, and upper extremities were found to be normal on 
clinical evaluation.  The veteran received the highest 
possible rating on physical profile evaluation (PULHES) for 
upper and lower extremities and physical capacity.  Post-
service, the report of a May 1977 disability evaluation shows 
the veteran's description of the onset of peripheral vascular 
symptoms in the feet and hands as 1975.  

In the absence of any discussion of the matter by the October 
1998 VA examiner, the Board must conclude that his conclusory 
statements represent a recitation of the veteran's account of 
his in-service and post-service medical treatment.  As such, 
the Board accords the examiner's statements no more weight of 
probative value than the statements of the veteran, upon 
which they are apparently based.  See Godfrey v. Brown, 8 
Vet. App. 113, 121 (1995) [a medical opinion that is based on 
the veteran's recitation of medical history, and unsupported 
by clinical findings, is not probative].  

The veteran's statements are the only other evidence in 
support of the pre-service existence and aggravation of CREST 
syndrome.  At his September 1996 hearing, the veteran stated 
that he did not have a medical diagnosis of CREST syndrome 
until 1989.  However, when he was a baby, he wasn't able to 
swallow, and the doctor told his mother that there was a 
problem with his stomach.  He said, after that, he was fine 
growing up, until he entered the service.  

While the veteran is competent to describe his symptoms, he 
is not competent to render an opinion with respect to medical 
diagnosis or etiology.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  Moreover, the veteran reported at 
induction in March 1952, that he had no history of frequent 
indigestion, stomach, liver, intestinal, or foot trouble, and 
he described his health as "good."  The veteran appeared to 
agree with this assessment at his October 1999 hearing.  
There he reported that he was in good health when he entered 
the service and had no chronic problems with this stomach.  
Thus, to the extent that he now claims to have had CREST 
syndrome, or symptoms thereof, at induction, his current 
claim is in conflict with his statements made at induction.  
The Board finds that contemporaneous statements made by the 
veteran to a military doctor at induction to be more 
probative than statements made decades later in the context 
of a claim for monetary benefits from the government.  Not 
only may the veteran's memory be dimmed with time, but self 
interest may play a role in the more recent statements.  See 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) [interest 
may affect the credibility of testimony]; cf. Pond v. West, 
12 Vet. App. 341, 346 (1999).

The first indication from the veteran that he believed he had 
CREST syndrome in the service does not appear in the record 
until he filed his claim in October 1995.  The Board 
acknowledges that the veteran did not have a specific 
diagnosis of CREST syndrome until 1989.  However, in a 
statement submitted with his VA Form 9 in December 1995, the 
veteran stated that he was told at discharge that he could 
apply for service connection for problems later identified as 
CREST syndrome or Raynaud's, but he did not want to accept 
compensation.  As noted above, the veteran reported to the 
examiner at a May 1977 disability evaluation that the onset 
of peripheral vascular symptoms in the feet and hands was 2 
years prior to the examination.  The veteran did not report 
any gastrointestinal disorder on his October 1995 claim.  
This again highlights the inconsistencies in the veteran's 
statements over the years since his discharge, and further 
diminishes their probative weight.  

The veteran submitted a statement dated in November 1999 from 
his daughter, who identified herself as a nurse.  She 
attested to having witnessed the veteran's gastrointestinal 
difficulties as early as 1967.  However, she did not 
specifically relate the observed symptoms to CREST syndrome, 
or to any other chronic disability, nor did she purport to 
establish the presence of such symptoms prior to or during 
service.  

Statements from sisters of the veteran, dated in August 2000 
and May 2001, state that the veteran was very healthy and 
active prior to service, and had no trouble with his stomach.  
This, of course, bolsters the Board's finding that the 
veteran's CREST syndrome did not predate his military 
service.  

The veteran also submitted several statements from friends 
and other family members, which generally attest to 
observations of his level of disability post service, but 
which do not provide first-hand knowledge of a pre-service 
disability.  Like the veteran's account, those statements do 
not provide competent medical evidence of a relationship to 
service.  

Accordingly, the Board concludes that the veteran's Crest 
syndrome did not exist prior to service.  Accordingly, no 
further discussion of aggravation is warranted.  The Board's 
attention thus turns to whether entitlement to service 
connection is warranted on a direct basis.  

As discussed above, service medical records show that the 
veteran was seen in August 1953 and again in February 1955 
for an upset stomach and diarrhea, but they do not otherwise 
show pertinent complaints or abnormal findings.  Although the 
post-service medical evidence of record shows that the 
veteran currently has CREST syndrome, there is no diagnosis 
of such until at least 30 years after the veteran's discharge 
from service.  

With respect to a nexus between the veteran's current CREST 
syndrome and his military service, the Board's discussion 
above with respect to aggravation is pertinent, although not 
directly on point.  Dr. Moore stated an opinion with respect 
to aggravation, as that was the question put to him.  He 
stated that, although he did not believe the veteran's CREST 
syndrome predated service, assuming that it did, he did not 
believe that it was aggravated beyond the normal progression 
of the disease as a result of service.  He stated that, while 
stress can temporarily exacerbate symptoms of CREST and 
Raynaud's, such changes should not be permanent.  He also 
stated that the veteran's symptomatology appears to have been 
quite stable over a prolonged period.  

Similar to Dr. Moore's opinion, the October 1998 VA examiner 
concluded that, although he believed the veteran's CREST 
syndrome predated service, he did not believe that it was 
worsened beyond its natural course during service.  

The opinion of Dr. Crosby, although not addressing incurrence 
or onset of CREST syndrome in service, does find that the 
disorder was aggravated by stress experienced by the veteran 
in service, and this is considered to be a nominally positive 
opinion with respect to nexus; although again, not directly 
on point, as the opinion deals with aggravation and not 
direct incurrence.  However, as with the October 1998 VA 
opinion discussed above, Dr. Crosby's opinion with respect to 
what happened in service appears rooted in the veteran's 
statements, and not in the service medical records.  Neither 
physician identified or explained the basis for their 
conclusions that the veteran had CREST syndrome during 
service or that it was aggravated by service.  As discussed 
at length above, the record before the Board is inconsistent 
with such a conclusion.  

By contrast, Dr. Moore's opinion demonstrates his knowledge 
of the contents of the veteran's service medical records.  
Dr. Moore's hypothetical opinion that, if CREST syndrome 
existed before service, it was not worsened during service, 
constitutes a negative opinion with respect to medical nexus, 
although indirectly so, and is deemed the most probative such 
opinion of record.  As discussed in detail above, it was his 
opinion that the Crest syndrome probably originated after 
service.

Letters from the veteran's sisters dated in August 2000 and 
May 2001 both attest to their observation that, upon return 
from the service, the veteran was unable to eat breakfast 
without vomiting, and that he had noticeable problems with 
his right foot.  While this is evidence in favor of a 
relationship to service, it is not competent evidence that 
the veteran had CREST syndrome, or symptoms thereof, when he 
was discharged, or that he had any disability relatable to 
CREST syndrome.  In fact, the veteran had recently undergone 
a service separation examination, which showed no pertinent 
abnormalities.  That evidence is considered more probative 
than the observations of the veteran's sisters or the 
veteran, made so long after the fact.  See Espiritu, 2 Vet. 
App. at 494.  

In sum, the Board must conclude that the preponderance of the 
evidence establishes that Crest syndrome was not present in 
service and is not etiologically related to service.  
Accordingly, service connection for CREST syndrome is not in 
order.

Hearing Loss Disability

In his October 1999 claim, the veteran asserted that his 
hearing was injured when he worked in an office in close 
proximity to an aircraft hanger, and he was exposed to 
aviation noise on a constant basis.  The veteran reported at 
his October 1999 hearing that he worked in an office 
environment located in an aircraft hanger.  

Service medical records do not show any complaint of or 
treatment for hearing impairment, and they do not show a 
diagnosis of hearing loss.  The report of medical examination 
at discharge in March 1956 shows a normal hearing on 
whispered voice evaluation.  On physical profile evaluation 
(PULHES), the veteran was assigned the highest functional 
rating for hearing and ears.  

After service, the first indication from the veteran that he 
had hearing loss that was associated with his military 
service came when he filed his claim in October 1999.  The 
veteran submitted a private audiogram dated in April 2000.  
It showed the following puretone thresholds:  

Hertz (Hz)	|500	|1000	|2000	|3000	|4000	| 
Left		|65	|80	|65	|70	|60	| 
Right		|60	|70	|60	|65	|65	| 

Puretone averages and speech discrimination readings were not 
provided.

On VA audiological examination in February 2005, the 
following puretone thresholds were recorded:

Hertz (Hz)	|500	|1000	|2000	|3000	|4000
	|Average 
Left		|60	|75	|75	|70	|65	|71 
Right		|50	|65	|65	|65	|60	|64 

Speech discrimination was measured at 72 percent for the 
right ear and 72 percent for the left.  

The examiner was asked to state an opinion with respect to 
medical nexus, but she stated that she was unsure of the 
etiology of the veteran's hearing loss, and that it would be 
pure speculation to opine as to the etiology at this point.  
However, she concluded that the veteran's in-service noise 
exposure, by his description, was not extensive.  

While the veteran clearly has a current hearing loss 
disability by VA standards, there is no competent evidence of 
such a disability until 1999, more than 4 decades after 
service, or of a nexus between the disability and the 
veteran's active service.  Moreover, the VA examiner, in 
effect, stated that any opinion linking the disability to the 
veteran's active service would be speculative.  Medical 
opinions that are speculative, general, or inconclusive in 
nature cannot support a claim.  See Obert v. Brown, 5 Vet. 
App. 30, 33 (1993).  

Accordingly, the Board also concludes that a preponderance of 
the evidence weighs against this claim, and therefore, 
service connection for hearing loss disability is not in 
order.


							(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for CREST syndrome is 
denied.

Entitlement to service connection for bilateral hearing loss 
disability is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


